Citation Nr: 0948513	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  04-30 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral elbow and 
wrist disabilities.

2.  Entitlement to an initial compensable rating for a 
laceration of the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from January 1974 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The Veteran testified at a hearing 
before the Board in January 2007.  The Veteran's case was 
remanded to the RO for additional development in May 2007.

The issue of entitlement to service connection for bilateral 
elbow and wrist disabilities is REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  Prior to August 14, 2007, there was no evidence of 
limitation of function of the left hand.  

2.  Since August 14, 2007, the Veteran's laceration of the 
left hand is manifested by a gap of one inch or more between 
the fingertips of the index and long fingers and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and with extension limited by 15 degrees, 
which is shown to be due to the service-connected scar of the 
left fourth and fifth digits.  


CONCLUSIONS OF LAW

1.  Prior to August 14, 2007, the criteria for an initial 
compensable rating for a laceration of the left hand were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7. 4.10, 4.118, Diagnostic Code 7805 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2008).

2.  Since August 14, 2007, the criteria for the assignment of 
two 10 percent ratings for limitation of index and long 
finger motion, but not higher, for a laceration of the left 
hand have been met under Diagnostic Code 5229.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7. 4.10, 4.7a, 
Diagnostic Code 5229 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in March 2005 and May 2007; a 
rating decision in February 1999; a statement of the case in 
April 1999; and supplemental statements of the case in August 
2004, September 2004, and June 2005.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claim, evidence considered, pertinent laws 
and regulations, and reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the July 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Veteran's claim for a higher rating for a laceration of 
the left hand is an original claim that was placed in 
appellate status by a notice of disagreement expressing 
disagreement with initial rating award.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  However, the critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.   Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2009).

In determining the degree of limitation of motion, regulatory 
concerning lack of normal endurance, functional loss due to 
pain, and pain on use and during flare-ups; and concerning 
weakened movement, excess fatigability, and incoordination; 
and concerning the effects of the disability on the Veteran's 
ordinary activity are considered.  38 C.F.R. § 4.10, 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran's service medical records reveal that he 
lacerated the fourth and fifth digits of his left hand in 
July 1976.  The wound was wrapped with steri-strip and a 
bandaid and wrapped in gauze.  

VA medical records associated with the claims file do not 
reveal any complaints, findings, or treatment for a left hand 
disability.  

At a VA scars examination on August 14, 2007, the examiner 
indicated that the Veteran had small (one-inch) scars 
dorsally on the right hand.  However, as the examiner 
referenced the left hand during the examination and diagnosed 
the Veteran with "old healed scars of the bilateral dorsal 
hands," the Board will assume that the physical examination 
included findings pertinent to the left and right hand.  
However, the Board will refer only to the left hand as that 
is the issue currently on appeal.  Physical examination of 
the left hand revealed that the left hand scar was not 
painful, there was no underlying tissue adherence, and the 
texture of the scar was smooth.  There scar was not unstable, 
there was no surface elevation or depression, and the scar 
was noted to be superficial and not deep.  There was no 
inflammation, edema, or keloid formation and no induration of 
inflexibility.  The scar was noted to be darker than the skin 
around the scar.  The functional limitation was reported to 
be a painful left hand.  

At a VA hand examination on August 14, 2007, the Veteran 
reported that he was right hand dominant.  He reported 
intermittent left and pain.  He stated that he was employed 
in housekeeping at a VA facility.  Physical examination 
revealed that there were no gaps between the thumb tip and 
forefingers of the left hand, a one to two inch gap in active 
approximation of all fingers to the palms, and a one-half to 
one inch gap in approximation of some fingers to the thumb.  
There was no additional joint limitation due to pain, 
weakness, lack or endurance, or pain on repetitive motion.  
There was no ankylosis of the hand.  X-rays of the left hand 
were within normal limits.  The examiner diagnosed the 
Veteran with decreased dexterity of the left hand.    

At a VA examination on March 21, 2008, the Veteran reported 
problems with stiffness and swelling of his left hand.  He 
stated that he was employed fulltime in housekeeping at a VA 
facility.  He indicated that he lost less than one week of 
work from pain and altered sensation in his hands in the last 
twelve month period.  The examiner indicated that the Veteran 
had a scar on the dorsum of the left hand that measured 1 
centimeter by 1 centimeter.  Physical examination revealed no 
amputations of any digits of the left hand, no ankylosis of 
any digits of the left hand, and no deformity of any of the 
digits of the left hand.  There was also no gap between the 
thumb pad and tips of the fingers on attempted opposition of 
the thumb to the fingers.  The examiner indicated that there 
was no gap between the index and long fingers and the 
proximal transverse crease of the left hand on maximal 
flexion of the index and long fingers, a gap of less than one 
inch between the ring finger and the proximal transverse 
crease of the left hand on maximal flexion of the ring 
finger, and a one inch gap between the little finger and the 
proximal transverse crease of the left hand on maximal 
flexion of the little finger.  Range of motion testing 
revealed that extension of the index and long finger was from 
0 to 15 degrees.  Grip strength was fair.  X-rays of the left 
hand revealed no abnormality.  The examiner diagnosed the 
Veteran with status-post laceration of the left hand.  

The Veteran testified at a hearing before the Board in 
January 2007.  He stated that the scar on his left hand was 
tender and painful on occasion.  He stated that the feeling 
came and went.  He testified that he lost control of his hand 
and received treatment for his disability at VA.  The Veteran 
testified that his grip strength was not what it should be in 
his left hand.  

The Board notes that substantive changes were made to the 
schedular criteria for evaluating disabilities involving the 
skin by regulatory amendment effective August 30, 2002.  67 
Fed. Reg. 49,590 (2002).  Among the changes made, the term 
superficial scar was defined as one not associated with 
underlying soft tissue.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2009).  

Because the amendment took effect during the pendency of the 
Veteran's appeal, both the former and the revised criteria 
will be considered in rating the Veteran's service-connected 
scars.  VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).  
However, even if the Board finds the revised version more 
favorable, the new criteria can be applicable no earlier than 
the effective date of that change.  VAOPGCPREC 3-2000, 65 
Fed. Reg.  33422(2000).  A June 2005 supplemental statement 
of the case addressed both the applicability of both the old 
and the new regulations.  Therefore, the Board finds there is 
no prejudice to the Veteran in adjudicating this claim.

Additionally, effective October 23, 2008, VA amended the 
Schedule for Rating Disabilities by revising that portion of 
the Schedule that addresses the Skin.  Specifically, these 
amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805.  However, those amendments apply to applications for 
benefits received by VA on or after October 23, 2008.  
Because the Veteran's claim was already pending as of that 
date, the amended regulations do not apply.

The Veteran's laceration of the left hand is rated as 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  Diagnostic Code 7805 requires that the scar be 
rated as limitation of function of the affected part under 
both the criteria in effect prior to August 30, 2002, and 
under the criteria in effect as of October 23, 2008.  Because 
the VA examinations of record indicate that the Veteran had 
decreased dexterity of the left hand the Board will consider 
whether a compensable rating is warranted under any 
Diagnostic Code pertaining to the hand.   The Board will also 
consider whether a compensable rating is warranted under any 
other Diagnostic Codes pertaining to scars.  

Diagnostic Codes 5216 through 5227 pertain to ankylosis of 
the digits of the hand.  38 C.F.R. § 4.71a.  Because there is 
no evidence of any ankylosis of any digits of the left hand, 
the Board finds that a compensable rating is not warranted 
under any of those Diagnostic Codes.  

The Board will next consider whether a compensable rating is 
warranted under the Diagnostic Codes 5228 though 5230 which 
pertain to limitation of motion of individual digits.  
38 C.F.R. § 4.71a.  The evidence shows that the Veteran was 
is right hand dominant.  Therefore, the left hand is the 
Veteran's minor hand.  38 C.F.R. § 4.69.  However, the 
regulations pertaining to the pertinent Diagnostic Codes are 
the same for the major and minor hand.  38 C.F.R. § 4.71a.

Diagnostic Code 5228 pertains of limitation of motion of the 
thumb.  A noncompensable rating is warranted for a gap of 
less than one inch between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  A 10 
percent rating is warranted for a gap of one to two inches 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 20 percent rating is 
warranted for a gap of more than two inches between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  38 C.F.R. §  4.71a.  

The August 2007 VA examination revealed a one-half to one 
inch gap in approximation of some fingers to the thumb.  The 
March 2008 VA examination revealed that there was no gap 
between the thumb pad and tips of the fingers on attempted 
opposition of the thumb to the fingers.  Consequently, the 
Board finds that a compensable rating is not warranted under 
Diagnostic Code 5228 because the evidence does not show a gap 
of one to two inches between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  
38 C.F.R. § 4.71a.  

Diagnostic Code 5229 pertains to limitation of motion of the 
index or long finger.  A noncompensable rating is warranted 
where there is a gap of less than one inch between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and; extension 
is limited by no more than 30 degrees.  A 10 percent rating 
is warranted where there is a gap of one inch or more between 
the fingertip and the proximal transverse crease of the 
palms, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees.  
38 C.F.R. § 4.71a.  

In this case, the examinations of record reveal that a 10 
percent rating is warranted for the Veteran's left hand 
laceration effective August 14, 2007.  There was a one to two 
inch gap in active approximation of all fingers to the palms 
at the August 2007 VA examination.  Additionally, extension 
of the index and long fingers was noted to be limited to 15 
degrees at the March 2008 VA examination.  The Board notes 
that the Veteran has established service connection for a 
laceration of the 4th and 5th digits of the left hand.  
However, the August 2007 VA hands examiner found that the 
limitation of motion of the index and long fingers was as 
likely as not related the trauma during military service.  
The examiner opined that the limitation of motion of the 
index and long fingers of the left hand was a result of the 
scarring of the 4th and 5th fingers.  Therefore, the Board 
finds that disability must be rated as a limitation of motion 
that resulted from the service-connected laceration.

Consequently, the Board finds that two 10 percent ratings 
under Diagnostic Code 5229 for limitation of long and index 
finger motion, the maximum schedular rating under this 
Diagnostic Code, are warranted effective August 14, 2007, the 
date the Veteran first met the criteria for a compensable 
rating for limitation of motion of the index and long fingers 
of the non-dominant hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5229 (2009).  However, the Board finds that ankylosis is not 
shown, so a higher rating is not warranted.

The Board notes that Diagnostic Code 5230 pertains to 
limitation of motion of the ring or little finger.  However, 
any limitation of motion of those digits is rated as 
noncompensably disabling in the absence of amputation or 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5226, 5227, 
5155, 5156 (2009).  Consequently, an increased rating is not 
warranted under those Diagnostic Code because ankylosis and 
amputation are not shown.  The Board finds that ankylosis of 
the fingers is not shown and the examiner found ankylosis was 
not an issue.  Therefore, not rating is warranted for 
ankylosis of multiple fingers or any individual fingers.  
38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand (2009).

When two or more digits of the same hand are affected by 
limitation of motion, the rating level assigned will be that 
which best represents the overall disability, assigning the 
higher level when the level of disability is equally balanced 
between one level and the next higher level.  § 4.71a, 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand, Note (2) (2009).  However, the 
Board finds that the evidence is not evenly balanced and that 
the assignment of two 10 percent ratings under Diagnostic 
Code 5229 for limitation of long and index finger motion 
adequately compensates the Veteran for the actually pathology 
shown.

The Board has also considered whether the laceration of the 
left hand warrants a compensable rating under any other 
diagnostic code pertaining to scars.

Under the criteria in effect prior to August 30, 2002, 
Diagnostic Code 7800 pertains to disfiguring scars of the 
head, face, or neck.  Diagnostic Codes 7801 and 7802 pertain 
to burn scars.  38 C.F.R. § 4.118.  The disability at issue 
pertains to a laceration of the left hand.  Therefore, none 
of those Diagnostic Codes would allow for the assignment of 
any additional compensable rating.  

Diagnostic Code 7803 pertains to superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. § 4.118.  
In this case there is no evidence that the Veteran's 
superficial scar on the dorsal left hand is poorly nourished 
or has repeated ulceration.  The August 2007 VA examiner 
noted that the scar was not unstable and the texture of the 
scar was smooth.  Therefore, the Board finds that no 
additional compensable rating is warranted under Diagnostic 
Code 7803.  

Finally, Diagnostic Code 7804 pertains to tender and painful 
superficial scars.  In this case there is no evidence that 
the Veteran's dorsal scar of the left hand was tender or 
painful.  The Veteran testified that his scar was tender and 
painful on occasion.  However, the August 2007 VA examiner 
indicated that examination of the scar was not painful.  
Therefore, the objective medical evidence does not establish 
that the scar was painful on examination to allow for a 
compensable rating under Diagnostic Code 7804 in effect prior 
to August 30, 2002.  

The Board will not consider the criteria in effect prior to 
October 23, 2008.  Diagnostic Code 7800 pertained to 
disfigurement of the head, face, or neck.  38 C.F.R. § 4.118.  
However, the disability at issue pertains to a laceration of 
the hand.  Therefore, not additional compensable rating is 
warranted pursuant to that diagnostic code.

A 10 percent rating is assigned where the evidence shows 
scars other than of the head, face, or neck that are deep or 
that cause limited motion and that involve an area of 6 
square inches or 39 square centimeters.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).  
The criteria in effect prior to October 23, 2008, for 
Diagnostic Code 7802 provide for a 10 percent rating where 
there is evidence that a scar anywhere other than the head, 
face, or neck, is superficial and does not cause limited 
motion, but takes up an area of 144 square inches (929 square 
centimeters) or greater.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118 (2008).  The VA examiner indicated that the scar was 
not painful and nonadherent.  Additionally, the scar does not 
take up an area that would allow for the assignment of a 
compensable rating under either Diagnostic Codes 7801 or 
7802. 

Diagnostic Code 7803 provides for a 10 percent rating where 
there is evidence of a superficial and unstable scar.  38 
C.F.R. § 4.118 (2008).  An unstable scar is one where, for 
any reason there is frequent loss of covering of the skin 
over the scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Note 1, 2 
(2008).  The evidence of record does not indicate that there 
was any skin ulceration or breakdown over the scar to allow 
for the assignment of a compensable rating under Diagnostic 
Code 7803.  

Diagnostic Code 7804 provided for a 10 percent rating where 
there was evidence of a superficial scar that was painful on 
examination.  38 C.F.R. § 4.118 (2008).  The August 2007 VA 
examiner indicated that the scar was manifested by a small 
scar on the dorsal left hand which was not painful or 
inflamed on examination.  Although the Veteran testified that 
his scar was tender and painful on occasion, the objective 
medical evidence does not establish that the scar was painful 
on examination.  Consequently, the objective medical evidence 
does not establish that the scar was painful on examination 
to allow for a compensable rating under Diagnostic Code 7804.

In sum, the evidence of record establishes that two 10 
percent ratings are warranted under Diagnostic Code 5229 for 
limitation of motion of the long and index fingers of the 
non-dominant hand, effective August 14, 2007.  

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for 
extraschedular consideration is a finding on the part that 
the evidence presents such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability at issue is inadequate.  Thun v. Peake, 
22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 
(1993); 38 C.F.R. § 3.321(b)(1).  Factors for consideration 
in determining whether referral for an extraschedular rating 
is necessary include marked interference with employment or 
frequent periods of hospitalization that indicate that 
application of the regular schedular standards would be 
impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 
C.F.R. § 3.321(b)(1) (2009).  The Board finds that referral 
is not appropriate in this case.  This disability has not 
been shown to markedly interfere with employment beyond that 
contemplated in the assigned ratings, to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Veteran has indicated that he missed less 
than one week of work in the twelve months prior to his March 
2008 VA examination due to pain and altered sensation in his 
hands.  However, the Board finds that less than one week of 
work missed is not tantamount to marked interference with 
employment.  Additionally, the record does not show that the 
disability results in frequent periods of hospitalization.  
Therefore, the criteria for referral for consideration of an 
extraschedular rating are not met.  38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Entitlement to two 10 percent ratings, but not higher, for 
limitation of motion of the long and index fingers of the 
left (non-dominant) hand under Diagnostic Code 5229 is 
granted for a laceration of the left hand with scars of the 
fourth and fifth digits, effective August 14, 2007.  


REMAND

A review of the claims file reveals that a remand is again 
necessary before a decision on the merits of the claim of 
service connection for bilateral wrist and elbow 
disabilities.  

The Board remanded the Veteran's claim in May 2007 in order 
to determine whether a right ulnar nerve lesion near the 
elbow or right and left upper extremity neurological symptoms 
were related to the Veteran's military service.  The examiner 
was requested to examine the Veteran's bilateral elbows and 
wrists and provide an evaluation of the Veteran's upper 
extremity neurological condition and other symptoms related 
to upper extremity pain or dysfunction and provide an opinion 
as to whether any disability of the upper extremities was at 
least as likely as not (50 percent or greater possibility) 
related to an in-service injury, documented in-service 
treatment of the hands, or any other aspect of service.  

At a VA examination in August 2007, the examiner did not 
comment upon any neurological findings of the upper 
extremities.  Instead, the examiner noted that x-rays of the 
elbows revealed bilateral olecranon spurs.  The examiner also 
indicated that x-rays of the wrists were not completed.  The 
examiner opined that because service records were non-
contributory for any trauma to the elbows, the examiner was 
unable to provide an opinion as to any relationship between 
the elbow disability and the Veteran's military service 
without resort to mere speculation.  The examiner also 
reported that no current pathology of the wrists was 
identified.  In sum, the examiner did not remark upon any 
neurological findings or provide the requested medical 
opinions.  Additionally, while the examiner indicated that no 
pathology of the wrists was identified, it was specifically 
noted that no x-rays of the wrists were completed.  A remand 
by the Board confers on the Veteran, as a matter of law, a 
right to compliance with the remand instructions, and imposes 
upon VA a duty to ensure compliance with the terms of the 
remand.  If the Board proceeds with final disposition of an 
appeal, and the remand orders have not been satisfied, the 
Board itself errs in failing to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Associated with the claims file are VA treatment records 
dated through December 2006.  Any records dated after 
December 2006 should be obtained and associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment 
reports dated after December 2006 and 
associate the records with the claims 
file.  

2.  Schedule the Veteran for an 
examination of his bilateral elbows and 
wrists.  The examination should be 
conducted by an examiner other than the 
one who completed the August 2007 
examination.  Request the physician to 
review the claims file and indicate that 
review in the report.  Request that the 
examiner provide an evaluation of the 
Veteran's upper extremity neurological 
conditions and other symptoms related to 
upper extremity pain or dysfunction.  X-
rays of the wrists and elbows should be 
accomplished.  Request that the physician 
provide an opinion whether any disability 
of the upper extremities, specifically 
including the wrists and elbows, is at 
least as likely as not (50 percent or 
greater possibility) related to an 
in-service injury, documented in-service 
complaints of the hands, or any other 
aspect of service.  

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp.2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


